Citation Nr: 1209197	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  08-19 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a fractured nose with deviated septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from April 1972 to February 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was subsequently transferred to the VA RO in Montgomery, Alabama.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Montgomery, Alabama RO in December 2011.  A transcript of the hearing is associated with the claims file. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The claims of whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches, to include as secondary to service-connected disabilities, and of entitlement to service connection for facial disfigurement and for scars have been raised by the record.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's residuals of a fractured nose with deviated septum are manifested by 70 percent left nasal obstruction and 90 percent right nasal obstruction.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for residuals of a fractured nose with deviated septum have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6502 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in January 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The January 2008 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examination.  

The Board notes that at his December 2011 hearing, the Veteran reported that his disability had worsened.  However, VCAA does not require a VA medical examination unless the medical evidence of record is not adequate or sufficient for the appropriate legal action or unless there has been a material change in the disability.  Glover v. West, 185 F.3d 1328, 1332 (Fed. Cir. 1999).  As discussed below, the Veteran is already in receipt of the maximum disability rating allowable for residuals of a fractured nose with deviated septum and a review of the VA Medical Center treatment notes of record are not indicative that the Veteran's disability has worsened since his last VA examination.  Therefore, the current medical evidence of record is adequate to decide the claim and so, another VA examination is not warranted.  

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Traumatic deviation of the nasal septum is rated under Diagnostic Code 6502.  Under this code a 10 percent disability rating is warranted when there is 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 10 percent disability rating is the maximum rating allowable under this diagnostic code.  38 C.F.R. § 4.97.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 
	


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In February 2008, the Veteran was afforded a VA examination.  At that time, the Veteran reported that his symptoms had gotten progressively worse over time.  He reported that he took Excedrin as needed and used a nasal wash/flush as needed for treatment.  He denied any side effects of his current treatment.  The Veteran denied a history of hospitalization or surgery for his deviated septum.  The Veteran reported that he experience constant difficulty breathing as a result of his deviated septum.  

Upon physical examination, there was no soft palate abnormality and the Veteran's speech was noted to be normal.  There was 70 percent left nasal obstruction and 90 percent right nasal obstruction.  There were no nasal polyps present.  There was no permanent hypertrophy of turbinates from bacterial rhinitis and there was no rhinoscleroma present.  There was no soft tissue loss, scarring, or deformity of the nose present.  There was no evidence of Wegener's granulomatosis or granulomatous infection.  There was no laryngectomy and there were no residuals of an injury to the pharynx.  

The Veteran was noted in the examination report to be a former VA police officer.  He was noted to have retired in May 2006, after becoming eligible by age or duration of work.  There was no indication from the examination report that the Veteran left his job as a result of his deviated septum symptoms.  The examiner confirmed the diagnosis of deviated septum.  The examiner reported that the disability would have a mild effect on the Veteran's ability to perform chores, go shopping, exercise, play sports, and participate in recreational activities; and had no effect on his ability to travel, eat, bathe, dress, toilet, and groom himself.    

The Board notes that in the VA examination report, the Veteran was noted to have symptoms of rhinitis and sinusitis, to include nasal congestion, excess nasal mucous, itchy nose, watery eyes, sneezing, purulent nasal discharge, headaches, sinus pain, and sinus tenderness.  However, the Veteran is separately compensated for his symptoms of sinusitis and rhinitis is not service-connected nor have the symptoms of such been associated with the Veteran's deviated septum.    

A review of the record shows that the Veteran receives treatment at the VA Medical Center for various disabilities, to include his deviated septum.  A review of those records shows that the Veteran has received periodic treatment in the otolaryngology clinic for complaints of chronic nasal obstruction.  A review of those treatment notes shows that the Veteran has consistently reported experiencing difficulty breathing through his nose most of the time, but that he is able to tolerate it to some extent.  The Veteran has been found to have a bony nasal pyramid that is deviated to the right side, significant nasal valve collapse on inspiration, significant deviation of the septum, and enlarged turbinates.  The records show that the Veteran has been advised by his treatment providers that he is a candidate for rhinoplasty to correct his deviated septum and that it would likely improve his symptom of difficulty breathing through his nose.  However, the Veteran has declined surgical intervention at this time.  

The Board notes that in both the Veteran's current VA Medical Center treatment notes and at his December 2011 Board hearing, the Veteran reported symptoms of stopped up nasal passages, headaches, drainage of nose, teary eyes, and swollen eyes.  As noted above, these are not symptoms which are associated with a deviated septum, but rather sinusitis, for which the Veteran receives a separate compensable disability rating.  If the Veteran feels that his sinusitis has worsened, then he is free to file a claim for an increased disability rating for that disability.  However, that issue is not presently before the Board.  Therefore, these symptoms will not be considered in the assignment of either a schedular or extra-schedular disability rating for the Veteran's deviated septum as this would be in violation of 38 C.F.R. § 4.14.     

The Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for residuals of a fractured nose with deviated septum.  In this regard, the Board notes that the Veteran is already in recent of the maximum allowable disability rating for this disability.  38 C.F.R. § 4.97, Diagnostic Code 6502.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received any emergency treatment for the symptoms his deviated septum.  Additionally, there is no indication that the Veteran is unable to work as a result of his deviated septum.  By all accounts, the Veteran retired when eligible and did not leave employment as the result of the symptoms of his deviated septum.  Further, as noted above, the Veteran has complained of various symptoms in an effort to show that his disability has worsened.  However, these symptoms are associated with other disabilities and cannot be considered in the assignment of an extra-schedular evaluation for his deviated septum.  In sum, there is no indication that the average industrial impairment from the disability would be to such a degree as to warrant the assignment of a higher disability rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.      


ORDER

Entitlement to a disability rating in excess of 10 percent for residuals of a fractured nose with deviated septum is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


